      Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 1 of 8 PageID #:729



                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

     CHRISTOPHER G.,                                        )
                                                            )
                  Plaintiff,                                )       No. 19 cv 2060
                                                            )
                                 v.                         )       Magistrate Judge Susan E. Cox
                                                            )
     ANDREW M. SAUL, Commissioner of the                    )
     Social Security Administration,                        )
                                                            )
                   Defendant.                               )

                               MEMORANDUM OPINION AND ORDER

         Plaintiff Christopher G.1 (“Plaintiff”) appeals the decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying him disability benefits. Plaintiff has

filed a Brief in Support of Reversing the Decision of the Commissioner of Social Security, which

the Court construes as a motion for summary judgment (Dkt. 16); the Commissioner has filed a

cross-motion for summary judgment (Dkt. 23). As detailed below, the Court grants Plaintiff’s

motion for summary judgment (Dkt. 16), denies the Commissioner’s motion for summary

judgment (Dkt. 23), and remands this matter for further proceedings.

I.     Background

       a.    Procedural History

         Plaintiff applied for disability insurance benefits and supplemental security income under

Titles II and XVI of the Social Security Act on September 10, 2015, alleging disability beginning

on June 15, 2015. (R. 17.) After his applications were denied initially and on reconsideration,

Plaintiff requested an administrative hearing. Id. On November 3, 2017, Plaintiff appeared with

counsel and testified at a hearing before Administrative Law Judge (“ALJ”) Bill Laskaris.


1
    In accordance with Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff only
by her first name and the first initial of her last name(s).
    Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 2 of 8 PageID #:730



(R. 42-69.) A vocational expert (“VE”) also testified. Id. On February 27, 2018, the ALJ

determined that Plaintiff was not disabled. (R. 17-34.) The Appeals Council denied Plaintiff’s

appeal on January 24, 2019. (R. 1-7.) Thus, the Decision of the Appeals Council is the final

decision of the Commissioner. Plaintiff filed an action in this court on March 26, 2019, seeking

review of the Commissioner’s decision. (Dkt. 1.)

     b.    The ALJ’s Decision and Relevant Hearing Testimony

       As noted above, a VE testified at Plaintiff’s hearing before the ALJ. The ALJ proffered the

following hypothetical individual to the VE during his testimony:

           Please assume a person of claimant’s age, education, and work experience,
           and skill set able to perform at the light exertional level, stand and or walk
           for approximately six hours per eight-hour work day and sit for
           approximately six hours per eight-hour work day with normal breaks;
           occasionally climb, ladders, ropes, or scaffolds; frequently climb ramps or
           stairs; frequent stooping, crouching, kneeling, and crawling. Work is
           limited to simple, routine, and repetitive tasks performed in a work
           environment free of fast-paced production requirements involving only
           simple, work-related decisions and with few if any workplace changes; only
           occasional interaction with the public, coworkers, and supervisors.

(R. 64.) The VE opined that there would be several jobs available to such a hypothetical individual,

including hotel housekeeper, packer, sorter, and Plaintiff’s previous job as a warehouse worker.

(R. 64-65.) In subsequent hypotheticals, the ALJ varied the amount of interaction the hypothetical

individual could have with the public, coworkers, and supervisors, and the VE found that such an

individual could perform work that existed in the national economy. In the final hypothetical the

ALJ posed (which was ultimately mirrored in the RFC), the VE testified that the hypothetical

individual could work as a packer, sorter, inspector, and Plaintiff’s previous job as a warehouse

worker. (R. 65-66.)

       On February 27, 2018, the ALJ issued a written decision denying Plaintiff disability

benefits. (R. 17-34.) At Step One, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since his alleged onset date of June 15, 2015. (R. 19.) At Step Two, the ALJ found
                                                 2
     Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 3 of 8 PageID #:731



that Plaintiff had the severe impairments of degenerative disc disease, plantar fasciitis, sleep apnea,

obesity, depression, anxiety disorder, posttraumatic stress disorder, schizoaffective disorder and

substance abuse disorder. (R. 20.)

        At Step Three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments of 20 C.F.R. Part 404, Subpart P, App’x 1. (R. 20.) In reaching this conclusion, the

ALJ considered Plaintiff’s mental impairment under Listing 12.04, including whether the

“paragraph B” criteria were met. The ALJ found that Plaintiff had a moderate limitation in

understanding, remembering, or applying information; a moderate limitation in interacting with

others; a moderate limitation in concentration, persistence, and pace; and moderate limitation in

adapting or managing oneself. (R. 21-22.)

        Before Step Four, the ALJ found that Plaintiff had the residual functional capacity

(“RFC”)2 to perform light work with the following limitations: stand and/or walk for

approximately six hours per eight-hour work day and sit for approximately six hours per eight-

hour work day with normal breaks; occasionally climb, ladders, ropes, or scaffolds; frequently

climb ramps or stairs; frequent stooping, crouching, kneeling, and crawling; limited to simple,

routine, and repetitive tasks; limited to a work environment free of fast-paced production

requirements involving only simple, work-related decisions and with few, if any, workplace

changes; no interaction with the general public; only brief and superficial interaction with co-

workers and supervisors. (R. 23.) Notably, these were the same limitations as the final hypothetical

individual considered by the VE at the hearing. At Step Four, the ALJ determined that Plaintiff

was incapable of performing his past relevant as a warehouse worker. (R. 32.) At Step Five, the

ALJ found that there was work existing in significant numbers in the national economy that


2
    RFC is defined as the most one can do despite one’s impairments. 20 C.F.R. §§ 404.1545, 416.945.
                                                       3
      Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 4 of 8 PageID #:732



Plaintiff could perform, considering his age, education, work experience, and residual functional

capacity. (R. 32-33.) Because of these determinations, the ALJ found Plaintiff not disabled under

the Act. (R. 34.)

II.   Social Security Regulations and Standard of Review

      The Social Security Act requires all applicants to prove they are disabled as of their date last

insured to be eligible for disability insurance benefits. ALJs are required to follow a sequential

five-step test to assess whether a claimant is legally disabled. The ALJ must determine: (1) whether

the claimant is currently engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; and (3) whether the severe impairment meets or equals one considered

conclusively disabling such that the claimant is impeded from performing basic work-related

activities. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920(a)(4)(i)-(v). If the impairment(s) does meet

or equal this standard, the inquiry is over and the claimant is disabled. 20 C.F.R. § 416.920(a)(4).

If not, the evaluation continues and the ALJ must determine (4) whether the claimant is capable of

performing his past relevant work. Cannon v. Harris, 651 F.2d 513, 517 (7th Cir. 1981). If not,

the ALJ must (5) consider the claimant’s age, education, and prior work experience and evaluate

whether the claimant is able to engage in another type of work existing in a significant number of

jobs in the national economy. Id. At the fourth and fifth steps of the inquiry, the ALJ is required

to evaluate the claimant’s RFC in calculating which work-related activities the claimant is capable

of performing given his limitations. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). In the

final step, the burden shifts to the Commissioner to show there are jobs that the claimant is able to

perform, in which case a finding of not disabled is due. Smith v. Schweiker, 735 F.2d 267, 270 (7th

Cir. 1984).

      In disability insurance benefits cases, a court’s scope of review is limited to deciding whether

the final decision of the Commissioner of Social Security is based upon substantial evidence and


                                                  4
    Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 5 of 8 PageID #:733



the proper legal criteria. Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004). Substantial

evidence exists when a “reasonable mind might accept (the evidence) as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Zurawski v. Halter, 245 F.3d 881,

887 (7th Cir. 2001). While reviewing a commissioner’s decision, the Court may not “reweigh

evidence, resolve conflicts in the record, decide questions of credibility, or substitute (its) own

judgment for that of the Commissioner.” Young, 362 F.3d at 1001. Although the Court reviews the

ALJ’s decision deferentially, the ALJ must nevertheless “build an accurate and logical bridge”

between the evidence and his conclusion. Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002)

(internal citation omitted). The Court cannot let the Commissioner’s decision stand if the decision

lacks sufficient evidentiary support, an adequate discussion of the issues, or is undermined by legal

error. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); see also, 42 U.S.C.

§ 405(g).

III. Discussion

     The ALJ’s decision must be reversed because the Court cannot determine whether the ALJ

considered Plaintiff’s moderate limitations in concentration, persistence, and pace in formulating

her RFC finding or her hypothetical question to the VE. Last year, the Seventh Circuit held that

an ALJ committed reversible error by failing to capture a claimant’s moderate limitations in

concentration, persistence, and pace in the ALJ’s RFC finding and the hypothetical question to the

VE. See Winsted v. Berrhill, 923 F.3d 472, 478-79 (7th Cir. 2019) (remanding “[b]ecause the ALJ’s

hypothetical question to the vocational examiner and the residual function capacity did not capture

one of Winsted’s most significant problems – his concentration-functioning deficits”). In Winsted,

the plaintiff suffered from, inter alia, panic disorder, posttraumatic stress disorder, and major

depressive order. Id at 474. During the administrative hearing, the ALJ asked the VE about a

hypothetical individual who had several limitations, including being “limited to simply reaching


                                                 5
    Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 6 of 8 PageID #:734



(sic) repetitive tasks,” and the VE testified that such an individual would be able to work in certain

positions. Id. at 476. When the ALJ issued a written ruling, the ALJ “acknowledged that Winsted

had moderate difficulty with social functioning and concentration, persistence, and pace because

of his mental-health issues, but concluded these severe impairments did not meet a listing for

presumptive disability.” Id. In the RFC determination, the ALJ found that Plaintiff could perform

light work with several limitations all of which had been in the above-referenced hypothetical

individual posited to the VE, including being limited to “simple, routine, repetitive tasks.”

     The Seventh Circuit agreed with plaintiff’s argument that the ALJ’s limitation that plaintiff

perform only “simple, routine, repetitive tasks with few workplace changes” failed “to address his

concentration-functioning deficits because ‘both the hypothetical posed to the VE and the ALJ’s

RFC assessment must incorporate all of the claimant’s limitations supported by the medical

record.’” Id. at 476 (quoting Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015)). The appeals

court explained its reasoning, stating:

           Again and again, we have said that when an ALJ finds there are documented
           limitations of concentration, persistence, and pace, the hypothetical
           question presented to the VE must account for these limitations. We have
           also made clear that in most cases “employing terms like ‘simple, repetitive
           tasks’ on their own will not necessarily exclude from the VE’s consideration
           those positions that present significant problems of concentration,
           persistence and pace,” and thus, alone, are insufficient to present the
           claimant’s limitations in this area. Here, at Step 3 the ALJ found Winsted’s
           moderate difficulties with concentration, persistence, and pace could cause
           problems with concentration and following written instructions, as well as
           stress with changes in his routine….

           But the first hypothetical the ALJ posed to the VE did not direct the expert
           to consider problems with concentration, persistence, and pace, which is the
           hypothetical the ALJ relied on for the RFC. Though particular words need
           not be incanted, we cannot look at the absence of the phrase “moderate
           difficulties with concentration, persistence, and pace” and feel confident
           this limitation was properly incorporated in the RFC and in the hypothetical
           question.

Id. at 476-77 (internal citations omitted). As such, the Seventh Circuit concluded “[b]ecause the


                                                  6
     Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 7 of 8 PageID #:735



ALJ did not include Winsted’s difficulties with concentration, persistence, and pace in the

hypothetical he did consider, the decision cannot stand.” Id. at 477.

      The ALJ made a very similar error in this case as in Winsted. Here, the ALJ found Plaintiff

had a moderate limitation in maintaining concentration, persistence, and pace, and limited her to

simple, routine, repetitive tasks in the RFC finding – just as the ALJ did in Winsted. During the

hearing, the ALJ proposed a hypothetical question to the VE that included a limitation regarding

“simple, routine, repetitive tasks,” but did not discuss a hypothetical individual with moderate

limitations in concentration, persistence, and pace; the ALJ also adopted the limitations from the

hypothetical individual discussed at the administrative hearing wholesale into her RFC. The Court

does not believe the limitation to working in an environment “free of past-paced production

requirements involving only simple, work-related decisions and with few, if any, work place

changes” saves the ALJ’s decision and questioning of the VE. At best, that limitation suggests the

ALJ considered Plaintiff’s moderate limitation in pace by freeing him of production requirements.

However, it does not demonstrate to the Court that the ALJ took Plaintiff’s limitations in

concentration or persistence into account at all. Although slightly different, this is the same type

of error the ALJ made in Winsted, which caused the Seventh Circuit to remand the case back to

the Commissioner. Due to this error, the Court cannot tell whether the ALJ properly accounted for

Plaintiff’s moderate limitations in concentration, persistence, and pace in either the RFC finding

or the hypothetical questions that was posited to the VE and was the basis for the RFC finding.

Therefore, the Court must remand this case for further proceedings.3




3
    At this time, the Court offers no opinion as to the other alleged bases of error in the ALJ’s decision as raised by
Plaintiff. However, the Court notes that the record did not contain treatment records from either of Plaintiff’s treating
mental health professionals, Leyna Inberg and Andrea Freerksen. It would likely behoove both parties and the ALJ to
have those records in the administrative record on remand to accurately assess Plaintiff’s mental health limitations,
and the Court recommends Plaintiff introduce those records into the record on remand, if possible.
                                                           7
    Case: 1:19-cv-02060 Document #: 33 Filed: 06/29/20 Page 8 of 8 PageID #:736



IV. Conclusion

     For the foregoing reasons, the Court must reverse and remand for proceedings consistent

with this Memorandum Opinion and Order. Plaintiff’s motion for summary judgment (Dkt. 16) is

granted; the Commissioner’s motion for summary judgment (Dkt. 23) is denied.




Entered: June 29, 2020                           ______________________________
                                                 Susan E. Cox,
                                                 United States Magistrate Judge




                                             8
